DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 6/17/2021 for application number 17/350,865. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-25 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Block et al. (US 2018/0081515 A1).

In reference to claim 1, Block discloses a method (para. 0509) comprising: at an electronic device: receiving a watch face package, the watch face package including one or more definitions of visual characteristics of one or more portions of a respective watch face (device 3330 receives data including a plurality of definitions of the visual characteristics of complications in a watch face, para. 0515-0522, fig. 33B), wherein a respective definition corresponding to a respective portion of the watch face includes: first display data associated with the respective portion of the watch face, wherein the first display data defines a pre-generated appearance of a visual characteristic of the respective portion of the watch face (for a respective complication that is a non-local graphical asset, the watch face data includes a “preview image representing the non-local graphical asset(s),” para. 0519); and second display data associated with the respective portion of the watch face, wherein the second display data defines a second appearance of the visual characteristic of the respective portion of the watch face (for the respective complication, the data further includes data identifying the assets and data of the arrangement of the assets that are used to generate the complication, para. 0519); and after receiving the watch face package: in accordance with a determination that one or more criteria are satisfied, generating, at the electronic device, the second appearance of the visual characteristic of the respective portion of the respective watch face using the second display data associated with the respective portion of the watch face (when the recipient device already has the non-local graphical assets stored in memory, the complication is displayed using the second data, para. 0522-26).
In reference to claim 2, Block discloses the method of claim 1, further comprising: after receiving the watch face package, in accordance with a determination that the one or more criteria are not satisfied (the Examiner notes that this is a contingent limitation, and, under the broadest reasonable interpretation of the claim, the limitation does not need to be performed. See MPEP § 2111.04(II). In simpler terms, when the “one or more criteria are satisfied” (as is claimed above), this limitation is not performed. Nonetheless, for compact prosecution, references are being cited for the alternative situation), displaying, at the electronic device, the pre-generated appearance of the visual characteristic of the respective portion of the respective watch face using the first display data associated with the respective portion of the watch face, without generating the pre- generated appearance (when the non-local graphical assets are not stored, the preview image is used as a placeholder for the complication, para. 0522-26).
In reference to claim 3, Block discloses the method of claim 1, wherein the one or more portions of the respective watch face include a background portion of the respective watch face (para. 0237, 0413, 0533-35), one or more hands of the respective watch face (para. 0235, 0240, 0499), or one or more time indicators of the respective watch face (para. 0234-35).
In reference to claim 4, Block discloses the method of claim 1, wherein the one or more portions of the respective watch face include one or more visual elements configured to display information from one or more respective applications (complications may represent and display application data from an application that can be installed, para. 0505-08).
In reference to claim 5, Block discloses the method of claim 4, wherein: the respective portion of the watch face corresponds to a respective visual element of the one or more visual elements configured to display information from a respective application (complications display information from application, such as text from a social networking application, or fitness data from a cycling application, para. 0506); the one or more criteria include a requirement that the respective application is installed on the electronic device; generating the second appearance of the visual characteristic of the respective portion of the respective watch face includes generating the second appearance using the respective application installed on the electronic device (if the application is installed, the complication is generated using the application, para. 0522-26), the method further comprising: after receiving the watch face package, in accordance with a determination that the one or more criteria are not satisfied because the requirement that the respective application be installed on the electronic device is not satisfied, displaying, at the electronic device, the pre-generated appearance of the visual characteristic of the respective portion of the respective watch face using the first display data associated with the respective portion of the watch face, and without using the respective application (if the application is not installed, a preview image is used as a placeholder for the complication, para. 0522-26).
In reference to claim 6, Block discloses the method of claim 5, further comprising: in accordance with a determination that the requirement that the respective application be installed on the electronic device is not satisfied: receiving a user input corresponding to the respective application (if application is not installed, the user is prompted to install the application, figs. 36-37, para. 0542-49); and in response to the user input: in accordance with a determination that the user input corresponds to a request to download the respective application, initiating a process to download the respective application (if the user selects yes, the application is installed, fig. 36, para. 0542-49); and in accordance with a determination that the user input does not correspond to the request to download the respective application, initiating a process to install the watch face package on the electronic device without the respective visual element (If user selects no, the application is not installed, and the watch face is installed without the complication, fig. 37, para. 0542-49).
In reference to claim 7, Block discloses the method of claim 6, wherein a second respective portion of the watch face corresponds to a second respective visual element of the one or more visual elements configured to display information from a second respective application, the method further comprising: in accordance with a determination that a requirement that the second respective application be installed on the electronic device is not satisfied: receiving a second user input corresponding to the second respective application; and in response to the second user input: in accordance with a determination that the user input corresponds to a request to download the second respective application, initiating a process to download the second respective application; and in accordance with a determination that the user input does not correspond to the request to download the second respective application, initiating the process to install the watch face package on the electronic device without the second respective visual element (the interface can display a plurality of prompts for installing non-local applications, so the second application would be installed or not installed in accordance with the user selection of a respective second prompt for the second application, para. 0545).
In reference to claim 8, Block discloses the method of claim 1, wherein the watch face package is received from a source external to the electronic device (watch face data received from separate device 3300, para. 0510-12).
In reference to claim 9, Block discloses the method of claim 1, further comprising: before receiving the watch face package, displaying a preview of the respective watch face, wherein displaying the preview includes displaying, at the electronic device, the pre- generated appearance of the visual characteristic of the respective portion of the respective watch face using the first display data associated with the respective portion of the watch face, without generating the pre-generated appearance (preview of watch face is displayed using the received preview image, para. 0521-26).
In reference to claim 10, Block discloses the method of claim 1, further comprising: after receiving the watch face package: initiating a process to install the watch face package on the electronic device, wherein after installing the watch face package on the electronic device, the respective watch face is available to be used at a respective electronic device (after receiving watch face data, the watch face is installed and may be used by the recipient device, para. 0523-32, fig. 34A).

In reference to claim 13, Block discloses an electronic device, comprising: one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and are configured for execution by the one or more processors, the one or more programs comprising instructions for (fig. 1, para. 0509): receiving a watch face package, the watch face package including one or more definitions of visual characteristics of one or more portions of a respective watch face (device 3330 receives data including a plurality of definitions of the visual characteristics of complications in a watch face, para. 0515-0522, fig. 33B), wherein a respective definition corresponding to a respective portion of the watch face includes: first display data associated with the respective portion of the watch face, wherein the first display data defines a pre-generated appearance of a visual characteristic of the respective portion of the watch face (for a respective complication that is a non-local graphical asset, the watch face data includes a “preview image representing the non-local graphical asset(s),” para. 0519); and second display data associated with the respective portion of the watch face, wherein the second display data defines a second appearance of the visual characteristic of the respective portion of the watch face (for the respective complication, the data further includes data identifying the assets and data of the arrangement of the assets that are used to generate the complication, para. 0519); and after receiving the watch face package: in accordance with a determination that one or more criteria are satisfied, generating, at the electronic device, the second appearance of the visual characteristic of the respective portion of the respective watch face using the second display data associated with the respective portion of the watch face (when the recipient device already has the non-local graphical assets stored in memory, the complication is displayed using the second data, para. 0522-26).
In reference to claim 14, Block discloses the electronic device of claim 13, wherein the one or more programs further include instructions for: after receiving the watch face package, in accordance with a determination that the one or more criteria are not satisfied (the Examiner notes that this is a contingent limitation, and, under the broadest reasonable interpretation of the claim, the limitation does not need to be performed. See MPEP § 2111.04(II). In simpler terms, when the “one or more criteria are satisfied” (as is claimed above), this limitation is not performed. Nonetheless, for compact prosecution, references are being cited for the alternative situation), displaying, at the electronic device, the pre-generated appearance of the visual characteristic of the respective portion of the respective watch face using the first display data associated with the respective portion of the watch face, without generating the pre- generated appearance (when the non-local graphical assets are not stored, the preview image is used as a placeholder for the complication, para. 0522-26).
In reference to claim 15, Block discloses the electronic device of claim 13, wherein the one or more portions of the respective watch face include one or more visual elements configured to display information from one or more respective applications (complications may represent and display application data from an application that can be installed, para. 0505-08).
In reference to claim 16, Block discloses the electronic device of claim 15, wherein: the respective portion of the watch face corresponds to a respective visual element of the one or more visual elements configured to display information from a respective application (complications display information from application, such as text from a social networking application, or fitness data from a cycling application, para. 0506); the one or more criteria include a requirement that the respective application is installed on the electronic device; generating the second appearance of the visual characteristic of the respective portion of the respective watch face includes generating the second appearance using the respective application installed on the electronic device (if the application is installed, the complication is generated using the application, para. 0522-26), the one or more programs further include instructions for: after receiving the watch face package, in accordance with a determination that the one or more criteria are not satisfied because the requirement that the respective application be installed on the electronic device is not satisfied, displaying, at the electronic device, the pre-generated appearance of the visual characteristic of the respective portion of the respective watch face using the first display data associated with the respective portion of the watch face, and without using the respective application (if the application is not installed, a preview image is used as a placeholder for the complication, para. 0522-26).
In reference to claim 17, Block discloses the electronic device of claim 16, wherein the one or more programs further include instructions for: in accordance with a determination that the requirement that the respective application be installed on the electronic device is not satisfied: receiving a user input corresponding to the respective application (if application is not installed, the user is prompted to install the application, figs. 36-37, para. 0542-49); and in response to the user input: in accordance with a determination that the user input corresponds to a request to download the respective application, initiating a process to download the respective application (if the user selects yes, the application is installed, fig. 36, para. 0542-49); and in accordance with a determination that the user input does not correspond to the request to download the respective application, initiating a process to install the watch face package on the electronic device without the respective visual element (If user selects no, the application is not installed, and the watch face is installed without the complication, fig. 37, para. 0542-49).
In reference to claim 18, Block discloses the electronic device of claim 17, wherein a second respective portion of the watch face corresponds to a second respective visual element of the one or more visual elements configured to display information from a second respective application, the one or more programs further include instructions for: in accordance with a determination that a requirement that the second respective application be installed on the electronic device is not satisfied: receiving a second user input corresponding to the second respective application; and in response to the second user input: in accordance with a determination that the user input corresponds to a request to download the second respective application, initiating a process to download the second respective application; and in accordance with a determination that the user input does not correspond to the request to download the second respective application, initiating the process to install the watch face package on the electronic device without the second respective visual element (the interface can display a plurality of prompts for installing non-local applications, so the second application would be installed or not installed in accordance with the user selection of a respective second prompt for the second application, para. 0545).
In reference to claim 19, Block discloses the electronic device of claim 13, wherein the one or more programs further include instructions for: before receiving the watch face package, displaying a preview of the respective watch face, wherein displaying the preview includes displaying, at the electronic device, the pre- generated appearance of the visual characteristic of the respective portion of the respective watch face using the first display data associated with the respective portion of the watch face, without generating the pre-generated appearance (preview of watch face is displayed using the received preview image, para. 0521-26).

In reference to claim 20, Block discloses a non-transitory computer readable storage medium storing one or more programs configured for execution by one or more processors of an electronic device, the one or more programs comprising instructions for (para. 0085): receiving a watch face package, the watch face package including one or more definitions of visual characteristics of one or more portions of a respective watch face (device 3330 receives data including a plurality of definitions of the visual characteristics of complications in a watch face, para. 0515-0522, fig. 33B), wherein a respective definition corresponding to a respective portion of the watch face includes: first display data associated with the respective portion of the watch face, wherein the first display data defines a pre-generated appearance of a visual characteristic of the respective portion of the watch face (for a respective complication that is a non-local graphical asset, the watch face data includes a “preview image representing the non-local graphical asset(s),” para. 0519); and second display data associated with the respective portion of the watch face, wherein the second display data defines a second appearance of the visual characteristic of the respective portion of the watch face (for the respective complication, the data further includes data identifying the assets and data of the arrangement of the assets that are used to generate the complication, para. 0519); and after receiving the watch face package: in accordance with a determination that one or more criteria are satisfied, generating, at the electronic device, the second appearance of the visual characteristic of the respective portion of the respective watch face using the second display data associated with the respective portion of the watch face (when the recipient device already has the non-local graphical assets stored in memory, the complication is displayed using the second data, para. 0522-26).
In reference to claim 21, Block discloses the non-transitory computer readable storage medium of claim 20, wherein the one or more programs further include instructions for: after receiving the watch face package, in accordance with a determination that the one or more criteria are not satisfied (the Examiner notes that this is a contingent limitation, and, under the broadest reasonable interpretation of the claim, the limitation does not need to be performed. See MPEP § 2111.04(II). In simpler terms, when the “one or more criteria are satisfied” (as is claimed above), this limitation is not performed. Nonetheless, for compact prosecution, references are being cited for the alternative situation), displaying, at the electronic device, the pre-generated appearance of the visual characteristic of the respective portion of the respective watch face using the first display data associated with the respective portion of the watch face, without generating the pre- generated appearance (when the non-local graphical assets are not stored, the preview image is used as a placeholder for the complication, para. 0522-26).
In reference to claim 22, Block discloses the non-transitory computer readable storage medium of claim 20, wherein the one or more portions of the respective watch face include one or more visual elements configured to display information from one or more respective applications (complications may represent and display application data from an application that can be installed, para. 0505-08).
In reference to claim 23, Block discloses the non-transitory computer readable storage medium of claim 22, wherein: the respective portion of the watch face corresponds to a respective visual element of the one or more visual elements configured to display information from a respective application (complications display information from application, such as text from a social networking application, or fitness data from a cycling application, para. 0506); the one or more criteria include a requirement that the respective application is installed on the electronic device; generating the second appearance of the visual characteristic of the respective portion of the respective watch face includes generating the second appearance using the respective application installed on the electronic device (if the application is installed, the complication is generated using the application, para. 0522-26), the one or more programs further include instructions for: after receiving the watch face package, in accordance with a determination that the one or more criteria are not satisfied because the requirement that the respective application be installed on the electronic device is not satisfied, displaying, at the electronic device, the pre-generated appearance of the visual characteristic of the respective portion of the respective watch face using the first display data associated with the respective portion of the watch face, and without using the respective application (if the application is not installed, a preview image is used as a placeholder for the complication, para. 0522-26).
In reference to claim 24, Block discloses the non-transitory computer readable storage medium of claim 23, wherein the one or more programs further include instructions for: in accordance with a determination that the requirement that the respective application be installed on the electronic device is not satisfied: receiving a user input corresponding to the respective application (if application is not installed, the user is prompted to install the application, figs. 36-37, para. 0542-49); and in response to the user input: in accordance with a determination that the user input corresponds to a request to download the respective application, initiating a process to download the respective application (if the user selects yes, the application is installed, fig. 36, para. 0542-49); and in accordance with a determination that the user input does not correspond to the request to download the respective application, initiating a process to install the watch face package on the electronic device without the respective visual element (If user selects no, the application is not installed, and the watch face is installed without the complication, fig. 37, para. 0542-49).
In reference to claim 25, Block discloses the non-transitory computer readable storage medium of claim 24, wherein a second respective portion of the watch face corresponds to a second respective visual element of the one or more visual elements configured to display information from a second respective application, the one or more programs further include instructions for: in accordance with a determination that a requirement that the second respective application be installed on the electronic device is not satisfied: receiving a second user input corresponding to the second respective application; and in response to the second user input: in accordance with a determination that the user input corresponds to a request to download the second respective application, initiating a process to download the second respective application; and in accordance with a determination that the user input does not correspond to the request to download the second respective application, initiating the process to install the watch face package on the electronic device without the second respective visual element (the interface can display a plurality of prompts for installing non-local applications, so the second application would be installed or not installed in accordance with the user selection of a respective second prompt for the second application, para. 0545).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block et al. (US 2018/0081515 A1) as applied to claim 1 above, and in further view of Tashiro et al. (US 2021/0099612 A1).

In reference to claim 11, Block teaches the method of claim 1, further comprising: initiating a process to generate, at the electronic device, a second watch face package for sharing with a second electronic device, the second watch face package corresponding to a second watch face installed on the electronic device, wherein the process to generate the second watch face package includes [excluding] one or more definitions of one or more portions of the second watch face from the second watch face package (user can customize a watch face and then share it with another user, para. 0237-42 and fig. 6, and certain definitions are excluded from the shared package, such as which stocks to include in a stock info complication, fig. 14 and para. 0298-0300, and meeting information for a scheduling application complication, fig. 35 and para. 0538-41).
However, Block does not teach providing one or more options to exclude.
Tashiro teaches providing one or more options to exclude (prompt displayed for deleting sensitive information before sending, para. 0051-52).
It would have been obvious to one of ordinary skill in art, having the teachings of Block and Tashiro before the earliest effective filing date, to modify the exclusion as disclosed by Block to include the prompt as taught by Tashiro.
One of ordinary skill in the art would have been motivated to modify the exclusion of Block to include the prompt of Tashiro because it would provide the user with more control and notice of if and when data is being excluded.
In reference to claim 12, Block teaches the method of claim 11, wherein the process to generate the second watch face package includes excluding personal data associated with a user of the electronic device from the second watch face package (the sending user’s selected stocks is personal data associated with the user of the sending electronic device, fig. 14 and para. 0298-0300).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson and Grossman, both of which teach general background information on customizing and sharing watch faces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174